Zake, C. J.
(dissenting):
The plaintiff alleged in his complaint that about 30 years ago he appropriated enough of the waters of Marble creek to irrigate 100 acres of land, and that he had never abandoned his appropriation. This allegation the defendants denied, and filed a cross complaint against the plaintiff, in which they alleged that they and their grantors had used all the waters of the creek for about 26 years, except the overflow during high water caused by melting snow or heavy rains for short periods. A large number of witnesses testified on both sides of these issues. 'The trial court, after hearing all the evidence, found for the defendants to the original complaint and for the plaintiff to the cross complaint. It must be C021-ceded that the evidence was very conflicting and unsatisfactory, and reasonable men, after considering it, might differ as to the side on which it preponderated. When the proof of any fact is so unsatisfactory and uncertain, this court has refused to reverse. The trial court hears the witnesses in a case like this, and observes their appearance and demeanor on the stand, and has better op*231portunity to judge of tlieir credibility. I dissent from the judgment of tlie court reversing tbe judgment of the court below.
Motion for rehearing:
On motion for rehearing the above opinion was modified by striking out therefrom the words, “And the 10th day of July in each year,” in line 31 on page 229 of the opinion. With this modification, the motion for rehearing is overruled.